      Case 4:20-cv-00497-MWB Document 27 Filed 07/16/20 Page 1 of 1




             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

PNEU-DART, INC.,                                 No. 4:20-CV-00497

            Plaintiff,                           (Judge Brann)

      v.

GENERAL STAR INDEMNITY
COMPANY,

           Defendant.

                                       ORDER

     AND NOW, this 16th day of July 2020, in accordance with the

accompanying Memorandum Opinion, IT IS HEREBY ORDERED that:

     1.    Plaintiff’s Motion to Dismiss Defendant’s Amended Counterclaim,

           Doc. 16, is DENIED.

     2.    Plaintiff’s Answer to Defendant’s Amended Counterclaim is due no

           later than July 30, 2020.



                                           BY THE COURT:


                                           s/ Matthew W. Brann
                                           Matthew W. Brann
                                           United States District Judge
